Prospectus Supplement Filed pursuant to Rule 424(b)(5) (To Prospectus dated April 8, 2009) Registration No. 333-157215 General Maritime Corporation Common Stock We have entered into separate Open Market Sale Agreements with each of Jefferies & Company, Inc. and Dahlman Rose & Company, LLCrelating to shares of our common stock, par value $0.01 per share, offered by this prospectus supplement and the accompanying prospectus. In accordance with the terms of the Open Market Sale Agreements, we may offer and sell shares of our common stock, having aggregate sales proceeds of up to $50.0 million, from time to time through Jefferies & Company, Inc.or Dahlman Rose & Company, LLC, each acting as a sales agent. Our common stock is listed on the New York Stock Exchange (“NYSE”) under the symbol “GMR.” On June 7, 2011, the closing price of our common stock on the NYSE was $1.70 per share. Sales of the shares of our common stock, if any, may be made by means of ordinary brokers’ transactions on the NYSE or otherwise at market prices prevailing at the time of the sale, at prices related to the prevailing market prices or at negotiated prices. The compensation to each sales agent for sales of our common stock will be a commission equal to 2.5% of the gross sales price of the shares sold pursuant to the Open Market Sale Agreement to which it is a party, provided that the compensation will equal 2.0% of the gross sales price of shares sold to certain purchasers specified in the applicable Open Market Sale Agreement. Each sales agent will use commercially reasonable efforts to sell the common stock on our behalf, subject to the terms and conditions of the Open Market Sale Agreement to which such sales agent is a party. Under the terms of the applicable Open Market Sale Agreement, we may also sell our common stock to either sales agent as principal at prices agreed upon at the time of sale. If we sell our common stock to either sales agent as principal, we will enter into a separate terms agreement with such sales agent. Investing in our common stock involves significant risks. Before investing in our common stock, you should carefully read and consider the information under “Risk Factors” on page S-3 of this prospectus supplement, as well as in our most recent Annual Report on Form 10-K and subsequent Quarterly Report on Form 10-Q incorporated by reference herein. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus supplement or the accompanying prospectus is truthful or complete. Any representation to the contrary is a criminal offense. Jefferies
